PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. See Ford v. Magee (2d Cir. 1947) 160 F.2d 457; Matthews v. Matthews (Fla.App.1965) 177 So.2d 497; Klosenski v. Flaherty (Fla.1959) 116 So.2d 767, 82 A.L.R.2d 664; Roess v. Malsby Co., 69 Fla. 15, 67 So. 226.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.